      Case 6:18-cv-01030-EFM-KGG Document 66 Filed 03/11/19 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 HITCH ENTERPRISES, INC.,                                 )
 on behalf of itself                                      )
 and all others similarly situated,                       )
                                                          )
                Plaintiff/Petitioner                      )
                                                          )     No. 6:18-cv-01030-EFM-KGG
 v.                                                       )
                                                          )
 OXY USA Inc.,                                            )
                                                          )
             Defendant/Respondent                         )

  DEFENDANT OXY USA INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Comes now Defendant Oxy USA Inc. (“Oxy”) and, pursuant to Federal Rule of Civil

Procedure 56 and D. Kan. R. 56.1, hereby moves this Court for an Order of judgment as a matter

of law as to the following claims brought by Plaintiff Hitch Enterprises Inc.:

       (1) Plaintiff’s claims for breach of contract based on deductions for processing fees for the

           period July 1, 2007 – January 11, 2013. These claims are barred by the statute of

           limitations;

       (2) Plaintiff’s claim for 10% interest on refunded Conservation Fees, because no statute

           entitles Plaintiff to interest at that rate;

       (3) Plaintiff’s claim for payment on fuel used or lost in the field or by the plant, because

           Oxy already paid royalties on these volumes.

       In support of this motion, Defendant Oxy contemporaneously submits the accompanying

memorandum in support.

       WHEREFORE, Defendant Oxy respectfully requests that an order of partial summary

judgment be entered against Plaintiff Hitch Enterprises, Inc., on behalf of itself and all others

similarly situated, on the foregoing claims and issues.
     Case 6:18-cv-01030-EFM-KGG Document 66 Filed 03/11/19 Page 2 of 3




Dated: March 11, 2019

                                         Respectfully Submitted,

                                         FOULSTON SIEFKIN LLP

                                         s/ James M. Armstrong
                                         James M. Armstrong, KS No. 09271
                                         Mikel L. Stout, KS No. 05811
                                         1551 N. Waterfront Parkway, Suite 100
                                         Wichita, KS 67206-4466
                                         Phone: (316) 291-9576
                                         Fax: (316) 267-6345
                                         mstout@foulston.com

                                         Attorneys for OXY USA, Inc.

OF COUNSEL

Mark C. Rodriguez, TX Bar No. 00794554 (admitted pro hac vice)
Deborah C. Milner, TX Bar No. 24065761 (admitted pro hac vice)
Aurra M. Fellows, TX Bar No. 24101742 (admitted pro hac vice)
VINSON & ELKINS LLP
1001 Fannin Street, Suite 2500
Houston, TX 77002
Tel: (713) 758-3288
Fax: (713) 615-5314
Email: mrodriguez@velaw.com
Email: cmilner@velaw.com




                                            2
      Case 6:18-cv-01030-EFM-KGG Document 66 Filed 03/11/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that on the 11th day of March, 2019, I presented the foregoing to the Clerk
of the Court for filing and uploading to the CM/ECF system that will send notice of electronic
filing to the following:

Rex A. Sharp
Barbara C. Frankland
Ryan C. Hudson
Scott B. Goodger
REX SHARP, P.A.
5301 W. 75th Street
Prairie Village, KS 66208
Attorneys for Plaintiff


                                              s/ James M. Armstrong
                                              James M. Armstrong




                                                 3
